Under the provisions of chapter 103 of the general laws of 1897, page 132, this suit was instituted in the District Court of San Augustine County to foreclose the State's lien for the taxes of the years 1884 to 1896, inclusive, upon fourteen tracts of land lying in the said county, patented in the name of the Southern Pacific Railroad Company. It was alleged that the plaintiff in error was the owner of the said land, that it had been regularly assessed for taxes in the names of different parties for each year, and, after January 1, 1885, each tract had been sold for the taxes of 1884, at which sale the State bid it in according to law. The petition alleged that the County Commissioners Court of San Augustine County had caused the tax collector of the said county to prepare a list of "all lands, lots, or parts of lots sold to the State of Texas for taxes since the first day of January, 1885, which had not been redeemed according to law," and also alleged that the county commissioners had examined and approved said list and caused the same to be published, as prescribed by said act. The petition was sworn to as required by the statute.
The defendant answered by a general demurrer and special exceptions and by special answer, which contained the following allegations: "And for answer in this behalf, defendant denies all and singular the allegations of plaintiff's petition, and further answering, defendant shows that he purchased the lands described in plaintiff's petition and exhibits about the year 1889; that said lands have been sold by the collector of taxes of San Augustine County for 1884 taxes and for the taxes of subsequent years, and they have, in every instance, been bid in by the collector of taxes for the State of Texas, in obedience to the laws of the said State." The answer of the defendant was sworn to.
The evidence showed that the lands had been assessed for taxes in each year, as alleged, and that each survey had been sold for taxes of 1884 and bid in by the State; that the lands were not assessed as the property of the defendant for any year named, but were assessed in different names as owners, and for some years as the property of unknown owners. The proof showed that the Commissioners Court of San Augustine County had complied with the law in making the list and in causing the same to be recorded and published and that the land had never been redeemed from the State.
The case was tried before the court without a jury and judgment was rendered in favor of the State against the defendant, League, foreclosing the State's lien upon the land described in the petition for the amount *Page 558 
of the taxes due to the State, with the interest at 6 per cent per annum and penalties as prescribed by the statute, with the cost provided by chapter 103, and the cost of court, and directing the sale of the land. It was also ordered that the purchaser be placed in possession within thirty days as in the case of ordinary foreclosures. The judgment was, by the Court of Civil Appeals, reformed so as to eliminate the 10 per cent damages and that clause which awarded possession within thirty days, giving right of redemption within two years. As reformed, the judgment of the District Court was affirmed.
The writ of error was granted because we were of opinion that the imposition of interest upon the taxes, after they had accrued, was violative of section 16, article 1, of the Constitution, there being no law in force at the time the taxes were levied and assessed which authorized the collection of interest thereon. But, upon more careful examination of the case, we are satisfied that the judgment of the Court of Civil Appeals is correct and must be affirmed.
We deem it unnecessary to enter into a discussion of the various grounds presented in the application for the writ of error; they are well disposed of by the opinion of Chief Justice Garrett. However, upon the point on which the writ was granted, we will say that the answer of the defendant sets up the sale of the lands for taxes and the purchase of them by the State, insisting that the State is bound by its purchase. No attack is made upon the sale nor upon any of the proceedings leading up to it, and it stands before the court, under the defendant's allegations, as a valid sale by which the title passed to the State. The State having acquired the title, had the power to waive its right, and in order to perfect the claim beyond all dispute, to foreclose its lien on the land as against the then claimant, and in doing so, had the authority to prescribe such terms as it deemed proper and just. The claimant of the lands being a party defendant, could have disclaimed any interest in it and might thus have escaped any cost for proceedings had after such disclaimer. The defendant chose not to pursue this course, and he has no cause of complaint as the case stands before this court, because, by his own showing, he had no title to be affected by it, and depended solely upon the grace of the State for whatever he might get out of the land. This conclusion is based upon the fact that the title in the State is perfect, and it is not intended to express an opinion on the question when the proof does not show this fact.
The defendant claims that his general denial prevents the taking of the answer as true, and that there was no proof showing that the State had title in the land or that the defendant himself was claiming title thereto. The law under which this proceeding is had required the pleadings of both parties to be sworn to. A general denial is not applicable to this case. It is similar to the practice in case of mandamus, where it is held that because a defendant is required to traverse the allegations of the plaintiff or to confess and avoid them, a general denial is no answer and will not prevent judgment being taken upon the petition and *Page 559 
the answer. Sansom v. Mercer, 68 Tex. 488. It was unnecessary for the State to prove the facts alleged and sworn to by the defendant. Ogden  Johnson v. Bosse, 86 Tex. 344.
The judgment of the Court of Civil Appeals is affirmed, with the costs of this court adjudged against the plaintiff in error.
Affirmed.